DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/14/2020 and 8/17/2021 have been entered and considered by the examiner.

35 USC 112 CLAIM REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4-16, 18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4, it recites “The communication system of claim 3, as dependent on claim 2”.  Therefore, it is not clear to the Examiner if this is an improper multiple dependent claim or claim dependency issues causing antecedent basis issues.  In regards to antecedent basis issues, claim 4 has items which are both first utilized in claims 2 and 3 so it appears that claim 4 would need to depend from both to be able to satisfy antecedent basis issues. However, claims 5-16, 18, and 20 depend from claim 3 or an intervening claim to claim 3 but the third and fourth link are first used in claim 2, which claim 3 does not currently depend from.  It appears that these claims should also depend from both claims 2 and 3 in order to correct the antecedent basis issues.
For purposes of examination, Examiner interprets claim 4 to read “The communication system of claim 3, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Achouri et al  (US2016/0366049 A1) in view of Sadri et al (US2017/0245192 A1).
Regarding claims 1 and 23, Achouri teaches a communication system/method for supporting communication between an end node of a vehicle and a remote correspondent node via a fixed network (Abstract), comprising:
a first wireless modem arranged to establish a first link to a first access point of a plurality of wireless access points of the fixed network, the first link supporting a data session between the end node and the remote correspondent node, the first wireless modem being located on the vehicle; a second wireless modem arranged to establish a second link being second mm wave radio communication link to a second access point further supporting the data session, the second wireless modem being located on the vehicle (Figs. 1 and 2; Paras. 0012 and 0024-0028; mobile transport layer proxy may be connected to a plurality of radio transceivers, each radio transceiver is configured to establish a respective wireless data connection to equipment located remote from the vehicle independently of the other radio transceivers, and each one of the data connections may be one of the multiple paths; vehicle is provided with a mobile router containing a mobile proxy server that can connect using a multipath transport layer protocol to a parent proxy server for requesting and receiving internet based data on behalf of an on-board end user device that is connected to the mobile router; i.e. Fig. 1 shows that at least two connections are created using at least two radio transceivers); 
a first common network element located on the vehicle and arranged to provide a first single wired connection point for the data session, the first single wired connection point being common for the first link and the second link and the first common network element being arranged to dynamically switch between the first link and the second link for the data session (Figs. 1 and 2; Paras. 0024-0028 and 0039; The mobile router 20 can also be attached to wired network 36 for wired connection to the end-user devices 32, 33; MPTCP protocol can establish a separate subflow over each of the separate paths. The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions. As the quality of a particular path decreases the subflow established over that path may be dropped. If it is detected that the quality of a particular path has improved, or a new path established then a subflow may be established over that path; i.e. the mobile router receives the two connection 40 and 50 and provides a wired connection for both connections and can add or drop, i.e. switch, between the different connections based on signal quality of each path); and 
a multipath controller located on the vehicle and arranged to communicate with a complementary multipath controller of the fixed network over a plurality of paths, the multipath controller having a first wired port for a first path of the plurality of paths connected to the first single wired connection point (Figs. 1 and 2; Paras. 0024-0028, 0035, and 0039; mobile proxy 150 is configured to communicate with a remote proxy 170 that is located in the data centre 140; i.e. mobile proxy 150 would read on the vehicle multipath controller and remote proxy would read on the fixed network multipath controller and mobile proxy would provide wired connection based on which path is chosen for the communications).
However, while it is well-known in the art that mm wave frequencies are used to increase throughput and the use of beamforming to increase the distance and reliability of mm wave, Achouri does not specifically disclose a first link being a first mm wave radio communication link, employing a first electronically steerable beamforming directional antenna having a first main beam for establishing the first mm wave radio communication link, each wireless access point having a directional antenna arrangement for mm wave radio communication using directional beams, a second link being second mm wave radio communication link, employing a second electronically steerable beamforming directional antenna having a second main beam for establishing the second mm wave radio communication link.
Sadri specifies methods of communicating with a vehicle along a transportation route (Abstract).  He further teaches a first link being a first mm wave radio communication link, employing a first electronically steerable beamforming directional antenna having a first main beam for establishing the first mm wave radio communication link, each wireless access point having a directional antenna arrangement for mm wave radio communication using directional beams, a second link being second mm wave radio communication link, employing a second electronically steerable beamforming directional antenna having a second main beam for establishing the second mm wave radio communication link (Figs. 5 and 6; Paras. 0057, 0165, and 0175; communicating with the vehicle may include switching a directional antenna of an AP of the plurality of APs between a plurality of beam settings to steer the directional antenna towards a respective plurality of coverage areas of the transportation route; i.e. each of the different access points can change their beam direction for each of the links as shown in Fig. 6). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sadri with the teachings as in Achouri.  The motivation for doing so would have been to allow broadband connections for fast-moving vehicles (Sadri at Para. 0002).
Regarding claim 2, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches further comprising: a third wireless modem arranged to establish a third link to a third access point supporting a data session between the end node and the remote correspondent node, the third wireless modem being located on the vehicle (Figs. 1 and 2; Paras. 0012 and 0024-0031; mobile transport layer proxy may be connected to a plurality of radio transceivers, each radio transceiver is configured to establish a respective wireless data connection to equipment located remote from the vehicle independently of the other radio transceivers, and each one of the data connections may be one of the multiple paths; mobile router 20 can establish data connections with a data centre 140 using data connections that are established by a slave router 180. In this embodiment the mobile router 20 is connected to slave router 180; i.e. Fig. 1 shows that a slave router can also be used with radio transceivers and Fig. 2 shows a multitude of connections);
a fourth wireless modem arranged to establish a fourth link being a fourth mm wave radio communication link to a fourth access point further supporting the data session, the fourth wireless modem being located on the vehicle (Figs. 1 and 2; Paras. 0012 and 0024-0031; mobile transport layer proxy may be connected to a plurality of radio transceivers, each radio transceiver is configured to establish a respective wireless data connection to equipment located remote from the vehicle independently of the other radio transceivers, and each one of the data connections may be one of the multiple paths; mobile router 20 can establish data connections with a data centre 140 using data connections that are established by a slave router 180. In this embodiment the mobile router 20 is connected to slave router 180; i.e. Fig. 1 shows that a slave router can also be used with radio transceivers and Fig. 2 shows a multitude of connections);
a second common network element arranged to provide a second single wired connection point for the data session, the second single connection point being common for the third link and the fourth link and the second common network element being arranged to dynamically switch between the third link and the fourth link for the data session (Figs. 1 and 2; Paras. 0012 and 0024-0031; mobile transport layer proxy may be connected to a plurality of radio transceivers, each radio transceiver is configured to establish a respective wireless data connection to equipment located remote from the vehicle independently of the other radio transceivers, and each one of the data connections may be one of the multiple paths; vehicle is provided with a mobile router containing a mobile proxy server that can connect using a multipath transport layer protocol to a parent proxy server for requesting and receiving internet based data on behalf of an on-board end user device that is connected to the mobile router; mobile router 20 can establish data connections with a data centre 140 using data connections that are established by a slave router 180. In this embodiment the mobile router 20 is connected to slave router 180; i.e. slave router 180 would read on the second common network element); and
the multipath controller has a second wired port for a second path of the plurality of paths connected to the second single wired connection point (Figs. 1 and 2; Paras. 0024-0028, 0035, and 0039; mobile proxy 150 is configured to communicate with a remote proxy 170 that is located in the data centre 140; i.e. mobile proxy 150 would read on the vehicle multipath controller and remote proxy would read on the fixed network multipath controller and mobile proxy would provide wired connection based on which path is chosen for the communications).  Sadri further teaches a third link being a third mm wave radio communication link, employing a third electronically steerable beamforming directional antenna having a third main beam for establishing the third mm wave radio communication link, and employing a fourth electronically steerable beamforming directional antenna having a fourth main beam for establishing the fourth mm wave radio communication link (Figs. 5 and 6; Paras. 0057, 0165, and 0175; communicating with the vehicle may include switching a directional antenna of an AP of the plurality of APs between a plurality of beam settings to steer the directional antenna towards a respective plurality of coverage areas of the transportation route; i.e. each of the different access points can change their beam direction for each of the links as shown in Fig. 6). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sadri with the teachings as in Achouri.  The motivation for doing so would have been to allow broadband connections for fast-moving vehicles (Sadri at Para. 0002).
Regarding claim 3, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches wherein the first common network element comprises a first selector arranged to select between the first link and the second link in response to radio link condition indications for the first link and the second link (Figs. 1 and 2; Paras. 0024-0028, 0035, and 0039; MPTCP protocol can establish a separate subflow over each of the separate paths. The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions. As the quality of a particular path decreases the subflow established over that path may be dropped. If it is detected that the quality of a particular path has improved, or a new path established then a subflow may be established over that path).  
Regarding claim 4, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches wherein the first selector is arranged to select between the first link and the second link independently of characteristics of the third link and the fourth link (Figs. 1 and 2; Paras. 0012, 0024-0028, 0035, and 0039; each radio transceiver is configured to establish a respective wireless data connection to equipment located remote from the vehicle independently of the other radio transceivers, and each one of the data connections may be one of the multiple paths; MPTCP protocol can establish a separate subflow over each of the separate paths. The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions. As the quality of a particular path decreases the subflow established over that path may be dropped. If it is detected that the quality of a particular path has improved, or a new path established then a subflow may be established over that path; i.e. the third and fourth link could be on the slave router and the quality could be determined at that router on which paths to add, drop, and maintain).  
Regarding claim 5, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches wherein the second common network element comprises a second selector arranged to select between the third link and the fourth link in response to radio link condition indications for the third link and the fourth link (Figs. 1 and 2; Paras. 0012, 0024-0031, 0035, and 0039; each radio transceiver is configured to establish a respective wireless data connection to equipment located remote from the vehicle independently of the other radio transceivers, and each one of the data connections may be one of the multiple paths; MPTCP protocol can establish a separate subflow over each of the separate paths. The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions. As the quality of a particular path decreases the subflow established over that path may be dropped. If it is detected that the quality of a particular path has improved, or a new path established then a subflow may be established over that path; mobile transport layer proxy may be connected to a plurality of radio transceivers, each radio transceiver is configured to establish a respective wireless data connection to equipment located remote from the vehicle independently of the other radio transceivers, and each one of the data connections may be one of the multiple paths; vehicle is provided with a mobile router containing a mobile proxy server that can connect using a multipath transport layer protocol to a parent proxy server for requesting and receiving internet based data on behalf of an on-board end user device that is connected to the mobile router; mobile router 20 can establish data connections with a data centre 140 using data connections that are established by a slave router 180. In this embodiment the mobile router 20 is connected to slave router 180; i.e. slave router 180 would read on the second common network element and the third and fourth link could be on the slave router and the quality could be determined at that router on which paths to add, drop, and maintain).  
Regarding claim 6, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches wherein the second common network element is arranged to transmit a radio condition message to the first common network element, the radio condition message comprising a first radio condition indication for at least one of the third link and the fourth link; and the first selector is arranged to select between the first link and the second link in response to the first radio condition indication (Figs. 1 and 2; Paras. 0006, 0012, 0024-0031, 0035, and 0039; Such a system introduces difficult routing conditions for the on-board router as each data connection is identified separately and so makes it difficult for the on-board router and a server on the internet to communicate in a way that makes efficient use of the multiple connections; As the quality of a particular path decreases the subflow established over that path may be dropped. If it is detected that the quality of a particular path has improved, or a new path established then a subflow may be established over that path; i.e. each of the data connections would be taken into consideration to determine which of the multiple connections are going to be used).  
Regarding claim 7, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches wherein the first selector is arranged to select between the third link and the fourth link in response to the first radio condition indication and a second radio condition indication for at least one of the first link and the second link (Figs. 1 and 2; Paras. 0006, 0012, 0024-0031, 0035, and 0039; Such a system introduces difficult routing conditions for the on-board router as each data connection is identified separately and so makes it difficult for the on-board router and a server on the internet to communicate in a way that makes efficient use of the multiple connections; As the quality of a particular path decreases the subflow established over that path may be dropped. If it is detected that the quality of a particular path has improved, or a new path established then a subflow may be established over that path; i.e. each of the data connections would be taken into consideration to determine which of the multiple connections are going to be used).  
Regarding claim 8, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches wherein the first selector is arranged to determine a combined link capacity indication for a plurality of combinations of a first candidate link from a set comprising the first link and the second link and a second candidate link from a set comprising the third link and the fourth link; to select a first combination of the plurality of combinations for which the combined link capacity meets a first criterion, and to select the first candidate link of the first combination for the first single wired connection point and the second candidate link of the first combination for the second single wired connection point (Figs. 1 and 2; Paras. 0006, 0012, 0024-0031, 0035, and 0039; it would be desirable to be able to make use of the connections provided by the multiple base stations, especially as the data connection provided by a single base station may be of low bandwidth and/or shared between many users. Such a system introduces difficult routing conditions for the on-board router as each data connection is identified separately and so makes it difficult for the on-board router and a server on the internet to communicate in a way that makes efficient use of the multiple connections; i.e. each of the data connections would be taken into consideration to determine which of the multiple connections are going to be used to provide the bandwidth needed).  
Regarding claim 9, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches wherein the first criterion is dependent on whether the candidate links of the combination are to different access points or a same access point (Figs. 1 and 2; Paras. 0006, 0012, 0024-0031, 0035, and 0039; Such a system introduces difficult routing conditions for the on-board router as each data connection is identified separately and so makes it difficult for the on-board router and a server on the internet to communicate in a way that makes efficient use of the multiple connections; As the quality of a particular path decreases the subflow established over that path may be dropped. If it is detected that the quality of a particular path has improved, or a new path established then a subflow may be established over that path; i.e. if the quality of one base station is low, it will be dropped and a different base station can be used).  
Regarding claim 10, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches wherein the criterion is dependent on a number of switches of links are required to switch to the combination from a currently employed combination (Figs. 1 and 2; Paras. 0006, 0012, 0024-0031, 0035, and 0039; it would be desirable to be able to make use of the connections provided by the multiple base stations, especially as the data connection provided by a single base station may be of low bandwidth and/or shared between many users. Such a system introduces difficult routing conditions for the on-board router as each data connection is identified separately and so makes it difficult for the on-board router and a server on the internet to communicate in a way that makes efficient use of the multiple connections; i.e. each of the data connections would be taken into consideration to determine which of the multiple connections are going to be used to provide the bandwidth needed).  
Regarding claim 11, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches further wherein the second common network element is arranged to transmit the radio link condition indications for the third link and the fourth link to the first common network element; the first common network element is arranged to transmit the radio link condition indications for the first link and the second link to the second common network element; the first selector is arranged to select between the first link and the second link and between the third link and the fourth link in response to the radio condition indications for the first link and the second link and the radio condition indications for the third link and the fourth link; the second selector is arranged to select between the first link and the second link and between the third link and the fourth link in response to the radio condition indications for the first link and the second link and the radio condition indications for the third link and the fourth link; and the first selector and the second selector uses a same selection criterion for selection (Figs. 1 and 2; Paras. 0024-0028, 0035, and 0039; MPTCP protocol can establish a separate subflow over each of the separate paths. The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions. As the quality of a particular path decreases the subflow established over that path may be dropped. If it is detected that the quality of a particular path has improved, or a new path established then a subflow may be established over that path).  
Regarding claim 12, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches wherein the first common network element is arranged to transmit a radio condition message comprising at least one radio link condition indication for the first link and the second link to the second common network element in response to a change in radio link conditions for at least one of the first link and the second link meeting a criterion (Figs. 1 and 2; Paras. 0024-0028, 0035, and 0039; MPTCP protocol can establish a separate subflow over each of the separate paths. The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions. As the quality of a particular path decreases the subflow established over that path may be dropped. If it is detected that the quality of a particular path has improved, or a new path established then a subflow may be established over that path).  
Regarding claim 13, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches wherein the second common network element is arranged to transmit a radio condition message comprising at least one radio link condition indication for the third link and the fourth link to the first common network element in response to receiving the radio condition message comprising at least one radio link condition indication for the first link and the second link (Figs. 1 and 2; Paras. 0024-0028, 0035, and 0039; MPTCP protocol can establish a separate subflow over each of the separate paths. The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions. As the quality of a particular path decreases the subflow established over that path may be dropped. If it is detected that the quality of a particular path has improved, or a new path established then a subflow may be established over that path).  
Regarding claim 14, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches wherein the first radio condition indication includes at least an indication of a parameter of the group of: a beacon signal strength value; an applied modulation and coding scheme; and a throughput (Figs. 1 and 2; Paras. 0024-0028, 0035, and 0039; MPTCP protocol can establish a separate subflow over each of the separate paths. The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions. As the quality of a particular path decreases the subflow established over that path may be dropped. If it is detected that the quality of a particular path has improved, or a new path established then a subflow may be established over that path; i.e. quality would read on signal strength or throughput).  
Regarding claim 15, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches wherein the first selector is arranged to transmit a selection message to the second common network element, the selection message comprising an indication of a selected link between the first link and the second link; and the second common network element is arranged to select between the third and the fourth mm wave radio communication links in response to the indication of the selected link (Figs. 1 and 2; Paras. 0024-0028, 0035, and 0039; MPTCP protocol can establish a separate subflow over each of the separate paths. The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions. As the quality of a particular path decreases the subflow established over that path may be dropped. If it is detected that the quality of a particular path has improved, or a new path established then a subflow may be established over that path).  
Regarding claim 16, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Sadri further teaches wherein the selection message comprises an indication of a timing for a change of selected mm wave radio communication link (Fig. 6; Para. 0165; communicating with the vehicle may include switching a directional antenna of an AP of the plurality of APs between a plurality of beam settings to steer the directional antenna towards a respective plurality of coverage areas of the transportation route. For example, AP 128 (FIG. 1) may switch directional antenna 123 (FIG. 1) between the plurality of beam settings to steer directional antenna 123 (FIG. 1) towards the respective plurality of coverage areas of transportation route 104 (FIG. 1), e.g., as described above; i.e. as the train is moving, if the currently selected link is moving away from the train car, a new link coming toward the train car would be selected).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sadri with the teachings as in Achouri.  The motivation for doing so would have been to allow broadband connections for fast-moving vehicles (Sadri at Para. 0002).
Regarding claim 17, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches wherein the second common network element is arranged to select between the third link and the fourth link in response to radio conditions for the third link and the fourth link unless overridden by a selection between the third link and the fourth link by the first common network element (Figs. 1 and 2; Paras. 0024-0028, 0035, and 0039; MPTCP protocol can establish a separate subflow over each of the separate paths. The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions. As the quality of a particular path decreases the subflow established over that path may be dropped. If it is detected that the quality of a particular path has improved, or a new path established then a subflow may be established over that path).  
Regarding claim 18, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches wherein the first selector is arranged to select between the third link and the fourth link and to transmit a selection message to the second common network element, the selection message comprising an indication of a selected link between the third link and the fourth link; and the second common network element comprises a second selector arranged to select between the third link and the fourth link in response to the indication of the selected link (Figs. 1 and 2; Paras. 0024-0028, 0035, and 0039; MPTCP protocol can establish a separate subflow over each of the separate paths. The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions. As the quality of a particular path decreases the subflow established over that path may be dropped. If it is detected that the quality of a particular path has improved, or a new path established then a subflow may be established over that path).  
Regarding claim 19, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches further comprising a circuit for estimating at least one of a throughput and a modulation and coding scheme for the first link in response to a signal strength of a transmission from the first access point when the second link is switched to the first single wired connection point; and wherein a selection between the first link and the second link is in response to the at least one of the throughput and the modulation and coding scheme (Figs. 1 and 2; Paras. 0024-0028, 0035, and 0039; it would be desirable to be able to make use of the connections provided by the multiple base stations, especially as the data connection provided by a single base station may be of low bandwidth and/or shared between many users. Such a system introduces difficult routing conditions for the on-board router as each data connection is identified separately and so makes it difficult for the on-board router and a server on the internet to communicate in a way that makes efficient use of the multiple connections; MPTCP protocol can establish a separate subflow over each of the separate paths. The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions. As the quality of a particular path decreases the subflow established over that path may be dropped. If it is detected that the quality of a particular path has improved, or a new path established then a subflow may be established over that path).  
Regarding claim 20, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches wherein the first selector is arranged to transmit a selected link property message to the second common network element, the selected link property message comprising an indication of link property of a currently selected link between the first link and the second link; and the second common network element is arranged to select between the third link and the fourth link in response to the indication of the link property (Figs. 1 and 2; Paras. 0024-0028, 0035, and 0039; MPTCP protocol can establish a separate subflow over each of the separate paths. The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions. As the quality of a particular path decreases the subflow established over that path may be dropped. If it is detected that the quality of a particular path has improved, or a new path established then a subflow may be established over that path).  
Regarding claim 21, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches wherein the link property comprises an indication of a selected access point being an access point supporting the currently selected link (Figs. 1 and 2; Paras. 0024-0028, 0035, and 0039; MPTCP protocol can establish a separate subflow over each of the separate paths. The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions. As the quality of a particular path decreases the subflow established over that path may be dropped. If it is detected that the quality of a particular path has improved, or a new path established then a subflow may be established over that path).  
Regarding claim 22, the combination of references Achouri and Sadri teach the limitations of the previous claims.  Achouri further teaches wherein the second common network element is arranged to bias selection away from a link being supported by the access point supporting the currently selected link (Figs. 1 and 2; Paras. 0024-0028, 0035, and 0039; MPTCP protocol can establish a separate subflow over each of the separate paths. The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions. As the quality of a particular path decreases the subflow established over that path may be dropped. If it is detected that the quality of a particular path has improved, or a new path established then a subflow may be established over that path; i.e. as the train is moving, if the currently selected link is moving away from the train car, a new link coming toward the train car would be selected).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474